COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00035-CV


Scott A. Miller                           §    From the 236th District Court

                                          §    of Tarrant County (236-281183-15)
v.
                                          §    February 15, 2018
Jeremy J. Walker, d/b/a Maverick
Wealth Management                         §    Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.         It is ordered that the

judgment of the trial court is reversed and rendered in part and is affirmed in part.

We reverse the part of the trial court’s judgment vacating the attorneys’-fees

portion of the arbitration award and render judgment confirming that portion of

the award. We affirm the part of the trial court’s judgment confirming the

remainder of the arbitration award.

      It is further ordered that Appellee Jeremy J. Walker, d/b/a Maverick Wealth

Management shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bill Meier
                                          Justice Bill Meier